Order entered January 3, 2020




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-19-01066-CV

                            SHELLY MARIE TRIGG, Appellant

                                                 V.

                  CHRISTOPHER DUNBAR, AS TRUSTEE OF THE
                CHRIS AND PAIGE DUNBAR FAMILY TRUST, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-01748-2019

                                             ORDER
       Before the Court is appellee’s January 2, 2020 motion for an extension of time to file his

brief on the merits. As this is an accelerated appeal, appellee’s brief was due on December 30,

2019, not on January 8, 2020 as stated in the motion. See TEX. RS. APP. P. 38.6(b); 4.1(a). We

GRANT the motion and extend the time to January 22, 2020. We caution appellee that further

extension requests will be disfavored.


                                                        /s/   KEN MOLBERG
                                                              JUSTICE